IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 99-41485
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

JORGE MARES-SALDIVAR, also known as Jorge Luis Saldivar,
also known as Goerge Ruiz Sandoval,

                                         Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. B-99-CR-325-1
                      --------------------
                         August 23, 2000

Before KING, Chief Judge, and POLITZ and WIENER, Circuit Judges

PER CURIAM:*

     The Federal Public Defender appointed to represent Jorge

Mares-Saldivar, has moved for leave to withdraw and has filed a

brief as required by Anders v. California, 386 U.S. 738 (1967).

Mares has received a copy of counsel’s motion and brief but has

not filed a response.   Our independent review of the brief and

the record discloses no nonfrivolous issue for appeal.     See id.

Accordingly, counsel’s motion for leave to withdraw is GRANTED,




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 99-41485
                               -2-

counsel is excused from further responsibilities herein, and the

APPEAL IS DISMISSED.